412 F.2d 330
Steven E. LEGGETT, Petitioner,v.Don R. ERICKSON, Warden, South Dakota State Penitentiary, Respondent.
Misc. No. 612.
United States Court of Appeals Eighth Circuit.
July 10, 1969.

Before VAN OOSTERHOUT, Chief Judge, and HEANEY, Circuit Judge.
PER CURIAM.


1
The petitioner applies for a writ of habeas corpus after having been denied a similar writ by the United States District Court for the District of South Dakota.


2
Rule 22(a), Fed.Rules of Appellate Proc., provides:


3
"An application for a writ of habeas corpus shall be made to the appropriate district court. If application is made to a circuit judge, the application will ordinarily be transferred to the appropriate district court. If an application is made to or transferred to the district court and denied, renewal of the application before a circuit judge is not favored; the proper remedy is by appeal to the court of appeals from the order of the district court denying the writ."


4
The petition is denied pursuant to Rule 22(a), Fed.Rules of Appellate Proc., which requires that the proper procedure for the petitioner is to appeal to the Court of Appeals from the order of the District Court denying the writ.


5
If, as it appears on the record, the time for appeal has expired, the petitioner may file a new petition with the United States District Court.